    Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 1 of 7 PageID #: 486



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


SHERMAN BANARD WILLIAMS,

                      Plaintiff,

         v.                                    Civ. Action No. 1:17-CV-209
                                                       (Judge Kleeh)

STATE OF WEST VIRGINIA, GRAY
SILERS, III, Judge, PAMELA GAMES
NEELEY, Prosecuting Attorney,
CHERYL K. SAVILLE, Assistant
Prosecuting Attorney, CATIE WILKES
DELLIGATTI, Prosecuting Attorney,
JOHN LEHMAN, Prosecuting Attorney,
And JAMES W. ADKINS, Prosecuting
Attorney,

                      Defendants.


    ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION [DKT. NO.
     28], OVERRULING OBJECTION TO AND CONTINUATION OF OBJECTION FOR
            REPORT AND RECOMMENDATION [DKT. NOS. 30, 33], AND
                    DISMISSING COMPLAINT [DKT. NO. 1]

                 I.     Introduction and Procedural History

         On December 7, 2017, the pro se Plaintiff, Sherman B. Williams

(“Williams” or “Plaintiff”), a state inmate then incarcerated at

the Eastern Regional Jail (“ERJ”) in Martinsburg, West Virginia,

filed a civil rights complaint pursuant to 42 U.S.C. § 1983 1 [Dkt.

No. 1].       Plaintiff also filed a motion to proceed as a pauper, a

Consent to Collection of Fees from Trust Account, and a copy of a



1
  Plaintiff is presently incarcerated                at    the   Mount   Olive
Correctional Complex in West Virginia.
Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 2 of 7 PageID #: 487
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.            Civ. Act. No.1:17cv209


Prisoner Trust Account Report (“PTAR”), without attaching a copy

of the Ledger Sheets to that account [Dkt. Nos. 2, 3, 4].                 A

deficiency notice was issued by the Clerk of Court [Dkt. No. 5],

and an Order was entered on December 11, 2017 [Dkt. No. 7],

directing the Clerk of Court to send Plaintiff another PTAR and

directing Plaintiff to have the PTAR completed by the proper

employee at the jail and return it with the attached Ledger Sheets.

       On December 19, 2017, Plaintiff filed a copy of an Order of

Possession/Removal:    Wrongful    Occupation    of    Residential   Rental

Property from the Magistrate Court of Berkeley County, along with

a copy of the Ledger Sheets to his trust account [Dkt. Nos. 11,

12]. An Order was entered on December 20, 2017, granting Plaintiff

permission to proceed as a pauper and directed to pay an initial

partial filing fee [Dkt. No. 14].       On December 27, 2017, Plaintiff

filed a copy of his Consent to Collection of Fees from Trust

Account and the PTAR with Ledger Sheets [Dkt. Nos. 15, 16].

Plaintiff paid the full filing fee on January 3, 2018 [Dkt. No.

18].    Plaintiff also filed a sworn affidavit regarding certain

facts of his case, and a motion for appointed counsel [Dkt. Nos.

19, 20.   By Orders entered on May 1, 2018, Plaintiff’s motion for

appointed counsel was denied and the Clerk was directed to redocket

the sworn affidavit as an attachment to Plaintiff’s Complaint [Dkt.

Nos. 21, 22].



                                    2
Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 3 of 7 PageID #: 488
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.              Civ. Act. No.1:17cv209


      The case was before the United States Magistrate Judge for a

preliminary review and report and recommendation (“R&R”), pursuant

to LR PL P 2.       The magistrate judge issued a R&R on December 20,

2018 [Dkt. No. 28] recommending that the case be dismissed with

prejudice as frivolous, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i),

1915A(a) and (b).

      In the R&R, Magistrate Judge Aloi informed the Plaintiff of

his right to file specific written objections within fourteen (14)

days of being served with the R&R [Dkt. No. 28 at 7].                         The

objections were to identify “each portion of the magistrate judge’s

recommended disposition that is being challenged and shall specify

the basis for each objection” [Id.].          Plaintiff received the R&R

sometime before January 2, 2019 [Dkt. No. 29], filed an Objection

on   January   8,    2019    [Dkt.   No.   30],   and    a   document      titled

Continuation for Report and Recommendation [Dkt. No. 33].

      Plaintiff’s filings objecting to the R&R are non-specific and

fail to address the magistrate judge’s findings in the R&R.                    In

the filings, Plaintiff addresses his pauper status, denies having

committed any crimes, which denial is squarely contradicted by his

convictions in Delaware and West Virginia, and claims to have been

“tricked” into his plea agreement in Delaware which led to his

kidnapping conviction and to have been blackmailed by a corrupt

magistrate     judge   and    prosecuting    attorneys       [Dkt.   No.    30].

Plaintiff also addresses when a plea agreement should be vacated

                                       3
    Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 4 of 7 PageID #: 489
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.                   Civ. Act. No.1:17cv209


and he contends to have been the victim of double jeopardy in his

Delaware       prosecution    in    1997       [Dkt.   No.   30].     Plaintiff’s

“Continuation”       filing    [Dkt.   No.      33]    reiterates   his   previous

claims. However, Plaintiff does not address the magistrate judge’s

finding that his case has no merit or chance of success, or that

he failed to appeal his Delaware conviction.                      While Plaintiff

appealed his Berkeley, County, West Virginia January 18, 2018,

sentencing order, after having been convicted by a jury on October

31, 2017, of felony failure to update sex offender registry, second

offense, that conviction was upheld by the West Virginia Supreme

Court of Appeals. 2       See State v. Williams, No. 18-0095 (W.Va. Feb.

15, 2019)(memorandum decision).

                           II.     Standard of Review

         When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).            Otherwise, “the Court may adopt,



2
 The February 15, 2019, memorandum decision of the West Virginia
Supreme Court of Appeals contradicts Plaintiff’s claims and finds
that “the Delaware sentencing order required” Plaintiff “to
register as a sex offender”.       Williams, No. 18-0095 at 3.
Plaintiff argued that because he signed a plea agreement in
Delaware, he was never proven guilty of the offense of kidnapping.
Id. The decision further notes that Plaintiff failed to register
as a sex offender in West Virginia as required by West Virginia
Code § 15-12-8(c), and that at trial Plaintiff did not contest his
West Virginia residency or that he was previously convicted of
failure to register as a sex offender in West Virginia in 2012.
Id. Accordingly, the Court found no error with the circuit court’s
denial of a new trial. Id. at 4.
                                           4
Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 5 of 7 PageID #: 490
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.             Civ. Act. No.1:17cv209


without    explanation,         any   of      the     magistrate       judge’s

recommendations” to which there are no objections.            Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.             See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). “When

a party does make objections, but these objections are so general

or conclusory that they fail to direct the district court to any

specific   error   by   the    magistrate    judge,    de   novo    review    is

unnecessary.”      Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982) (emphasis added)).

     Timely,    specific      objections    are   necessary   to    focus    the

court’s attention on disputed issues.             Thomas v. Arn, 474 U.S.

140, 148 (1985). General objections to a magistrate judge’s report

and recommendation are tantamount to a failure to object because

they do not direct the court’s attention to any specific portions

of the report.     Howard v. Secretary of Health & Human Servs. 932

F.2d 505, 529 (6th Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47

(4th Cir. 1982) (de novo review is not required where objections

are general and conclusory); United States v. Midgette, 478 F.3d

616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or

                                      5
Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 6 of 7 PageID #: 491
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.             Civ. Act. No.1:17cv209


recommendation     on    that    issue   with   sufficient    specificity    as

reasonably to alert the district court of the true ground for the

objection.”).

        As previously noted, Plaintiff filed an objection to the

Report and Recommendation.          The Court conducts a de novo review

only as to the portions of the R&R to which Plaintiff specifically

objected in writing.       The remaining portions of the R&R to which

the Plaintiff has not objected or only generally objected without

specificity have been reviewed for clear error.

                                III. Discussion

        Plaintiff’s objections to the R&R is general in nature,

conclusory, and fails to address the findings by the magistrate

judge.    They do not identify portions of the R&R to which objection

is made and the basis for the objection.            Plaintiff’s filings are

both rambling and confusing in their assertions, particularly

given    his   failure   to     challenge    the   Delaware   conviction    and

unsuccessful appeal of his latest West Virginia conviction.                 The

Court finds that the Magistrate Judge properly analyzed the law

governing Plaintiff’s civil rights claim and applied the law to

the facts as alleged in the pleadings.              Plaintiff’s convictions

have not been reversed on direct appeal, expunged by executive

order, declared invalid, or otherwise called into question by a

federal court’s issuance of a writ of habeas corpus [Dkt. No. 28

at 6].     His most recent conviction was upheld in February 2019.

                                         6
Case 1:17-cv-00209-TSK Document 38 Filed 03/26/21 Page 7 of 7 PageID #: 492
WILLIAMS v. STATE OF WEST VIRGINIA, ET AL.                     Civ. Act. No.1:17cv209


Plaintiff’s Complaint cannot be sustained because it is without

merit in law or in fact.             See 28 U.S.C. § 1915A(b).

                                 IV.        Conclusion

      The Court is of the opinion that the Magistrate Judge’s Report

and Recommendation [Dkt. No. 28] accurately reflects the law

applicable       to    the   facts    and    circumstances       before     the    Court.

Accordingly, it is

      ORDERED that the Report and Recommendation [Dkt. No. 28] be

AFFIRMED and ADOPTED in its entirety;

      ORDERED that the Complaint [Dkt. Not. 1] be DISMISSED WITH

PREJUDICE as to all Defendants; and

      ORDERED         that   Plaintiff’s          Objection    to     the   Report    and

Recommendation [Dkt. No. 30] and Continuation Objection [Dkt. No.

33] be OVERRULED.

      The Court further DIRECTS the Clerk to enter judgment in favor

of Defendants and to STRIKE this matter from the Court’s active

docket.

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit copies of this Order

to   the   pro    se    Plaintiff,     by     certified       mail,    return     receipt

requested.

      DATED: March 26, 2021

                                                   /s/ Thomas S. Kleeh
                                                   THOMAS S. KLEEH
                                                   UNITED STATES DISTRICT JUDGE

                                              7
